1
2
3
4
5
                                                                        JS-6
6
7
8
                               UNITED STATES DISTRICT COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
     JAMES RIVER INSURANCE                              Case No.: 8:18-cv-01385-AG (DFMx)
12   COMPANY,
                                                        [Assigned for All Purposes to the Hon.
13                           Plaintiff,                 Andrew J. Guilford, Ctrm 10D]
14               vs.                                    ORDER DISMISSING ENTIRE
                                                        ACTION
15   TAE J. SONG DPM; TAE J. SONG
     DPM, INC.; RUSSELL H.
16   WITHERSPOON;
17                           Defendants.
18
19
20
                 Having considered the stipulation of counsel and Dr. Song (in pro per), and
21
     GOOD CAUSE APPEARING THEREFOR IT IS HEREBY ORDERED that this
22
     matter is hereby dismissed with prejudice pursuant to Fed.R.Civ.P. 41. Each of the
23
     parties to bear their / its own attorney’s fees, costs and expenses.
24
25
26
     DATED:            October 7, 2019                  _______________________________
27                                                      UNITED STATES DISTRICT JUDGE
28
                                                    1
                                    ORDER RE DISMISSAL WITH PREJUDICE
     2211622.1
